       CASE 0:17-cv-01884-PAM-HB Document 440 Filed 06/24/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


In re EpiPen ERISA Litigation,

                                                     Civ. No. 0:17-cv-1884 (PAM/HB)

(This Document Applies to All Cases)


               NOTICE OF APPEARANCE OF CHRISTOPHER C. GOLD

           The undersigned attorney hereby notifies the Court and counsel that Christopher C.

Gold of Robbins Geller Rudman & Dowd LLP shall appear as counsel of record for

Plaintiffs Susan Illis, F. Emil Jalonen, Amy M. Khan, Adam Klein, and Elan Klein. Mr.

Gold was previously admitted pro hac vice as counsel for Movants Traci Brannon, Jamie

Herr, and Lindsey Rizzo in this case at ECF No. 345.

Dated June 24, 2019                   Respectfully submitted,

                                             LOCKRIDGE GRINDAL NAUEN PLLP

                                             /s/ Kate M. Baxter-Kauf
                                             Kate M. Baxter-Kauf, #392037
                                             100 Washington Avenue South, Suite 2200
                                             Minneapolis, MN 55401
                                             Telephone: (612) 596-4007
                                             Email: kmbaxter-kauf@locklaw.com

                                             Plaintiffs’ Interim Liaison Counsel




534927.1
